Citation Nr: 1442547	
Decision Date: 09/23/14    Archive Date: 09/30/14

DOCKET NO.  09-03 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for a left shoulder disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Sopko, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1970 to November 1971.  

This matter initially came before the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  It was remanded in April 2012 for additional development.

The Veteran testified before the undersigned Veterans Law Judge in April 2011.


FINDING OF FACT

With resolution of the doubt in his favor, the Veteran's left shoulder disorder is attributable to his active military service.  


CONCLUSION OF LAW

The criteria for service connection of a left shoulder disorder are approximated.  38 U.S.C.A. §§ 1101, 1110, 1131, 1154(b), 5102, 5103, 5103A, and 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

Given the Veteran's diagnosis of a left shoulder disorder and presumed in-service trauma pursuant to 38 C.F.R. § 1154(b), his case turns on whether the third element of a service connection claim - a nexus - exists between the two.

The evidence regarding medical nexus consists of 1) a May 2007 medical opinion from the Veteran's VA physician, and 2) a July 2011 VA examiner's opinion.  The VA physician opined that, based on x-ray evidence and his professional experience, the Veteran's left shoulder disorder was "related" to his reported in-service trauma.  The VA examiner disagreed.  However, the VA examiner's opinion is of little probative value because he failed to evaluate the evidence under 38 U.S.C.A. § 1154(b). The statute is a critical consideration because as the Veteran served in combat, his account of what occurred in combat (i.e., the nexus element) is presumed credible for purposes of both development of the claim and its adjudication. 

Further medical inquiry could be undertaken to develop the claim, but the Board finds it would not materially assist it in its determination.

Under the "benefit-of-the-doubt" rule, where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the veteran shall prevail upon the issue.  Accordingly, service connection for a left shoulder disorder will be granted.  


ORDER

Service connection for a left shoulder disorder is granted.  



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


